Appeal and cross appeal from an order of the Supreme Court, Monroe County (James P Murphy, J.), entered February 15, 2012. The order granted in part and denied in part the motion of defendants for summary judgment and granted the cross motion of plaintiff for summary judgment on the issue of negligence.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 15 and 19, 2013,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Fahey, Garni, Sconiers and Martoche, JJ.